- Ww Wb

Oo Cfo ~T DN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:17-cv-01636-RAJ Document 19-1 Filed 09/27/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

MOLLY B. CLYNCH,
No. 2:17-cv-01636-RAJ
Plaintiff,
ORDER FOR ATTORNEY’S FEES
v. PURSUANT TO 42 U.S.C. § 406(b)
~PPROP OSE ne

NANCY A. BERRYHILL, Acting
Commissioner of Social Security
Administration,

Defendant.

 

 

 

THIS MATTER having come on regularly before the undersigned upon Plaintiffs Motion
For Attorney’s Fees Pursuant To 42 U.S.C. § 406(b), the Court having considered the contentions
of Plaintiff and Defendant, good cause having been shown for entry of the Order, now therefore,
it is hereby

ORDERED that pursuant to 42 U.S.C. § 406(b), Plaintiff's attorney is awarded gross
attorney’s fees in the amount of $20,000.00, reduced by the amount of $4,835.03 to reflect the
attorney’s fees previously awarded pursuant to Equal Access to Justice Act (EAJA), leaving a net
fee of $15,164.97. When issuing payment for attorney’s fees pursuant to 42 U.S.C. § 406(b), the

Social Security Administration is directed to pay Francisco Rodriguez the net balance due of

LAW OFFICE OF

3 FRANCISCO RODRIGUEZ
ORDER FOR ATTORNEY’S FEES PURSUANT TO 42 P.O. Box 31844 e Seattle, WA 98103

U.S.C. § 406(b) (2:17-CV-01636-RAJ) ~ 1 Tel (206) 414-8894 Fax (206) 629-8975

 
_—

hk WY WN

Oo Oo S HR WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:17-cv-01636-RAJ Document 19-1 Filed 09/27/19 Page 2 of 2

$15,164.97, minus any processing fees allowed by statute. Payment should be mailed to

Francisco Rodriguez, Attorney at Law, P.O. Box 31844, Seattle, WA 98103.

DONE this 7 e dayot O of 2019.

COLL A

UNITED STATES DISTRIGT JUDGE

Presented By:

s/ FRANCISCO RODRIGUEZ
Francisco Rodriguez, WSBA #22881
Attorney for Plaintiff

P.O. Box 31844

Seattle, WA 98103

Phone: (206) 414-8894

Fax: (206) 629-8975

Email: tr@titorodriguez.com

LAW OFFICE OF

2 FRANCISCO RODRIGUEZ
ORDER FOR ATTORNEY’S FEES PURSUANT TO 42 P.O. Box 31844 e Seattle, WA 98103

U.S.C. § 406(b) (2:17-CV-01636-RAJ) — 2 Tel (206) 414-8894 @ Fax (206) 629-8975

 
